    Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 1 of 15 PageID #:735




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                    )
CITY OF CHICAGO,                                    )
                                                    )
        Plaintiff,                                  )
                                                    )   Case No. 1:19-cv-04547
        v.                                          )
                                                    )   Honorable Virginia M. Kendall
JUSSIE SMOLLETT,                                    )
                                                    )   Magistrate Judge Sunil Harjani
        Defendant.                                  )

    CITY OF CHICAGO’S OPPOSITION TO SMOLLETT’S MOTION TO COMPEL

        The City of Chicago (the “City”) sued Jussie Smollett for making false statements to the

Chicago Police Department (“CPD”) in connection with Smollett’s false claim that he was the

victim of a hate crime in January 2019. Smollett now moves to compel the City to produce

documents relating to Eddie Johnson’s wholly unrelated termination as the Superintendent of CPD

in December 2019. The Court should deny Smollett’s motion because the information that Smollett

seeks is irrelevant to this case.

        The City has given Smollett the complete CPD investigative file regarding Smollett’s

allegations. That file shows that Johnson had no day-to-day involvement in the Smollett

investigation. Johnson conducted no interviews, gathered no evidence, allocated no overtime, did

not testify in front of the grand jury, and did not direct the activities of the investigating officers.

That is unsurprising. At the time of Smollett’s staged attack, Eddie Johnson oversaw nearly 14,000

officers who were involved in hundreds of ongoing investigations. Moreover, Johnson’s

termination had nothing to do with the Smollett investigation or even with Johnson’s management

of criminal investigations in general. The personal conduct that led to Johnson’s termination in

December 2019 has no conceivable connection to a lawsuit based on false claims that Smollett


                                                   1
    Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 2 of 15 PageID #:736




made nearly one year earlier. And Smollett has no claims against the City or CPD. Smollett is on

trial, not Eddie Johnson.

       For all these reasons, information about Johnson’s termination will not shed any light on

the only questions relevant to this case—did Jussie Smollett knowingly make a false police report

and cause the City to incur costs in response? Smollett’s efforts to demand this information, even

after the Court dismissed his malicious prosecution counterclaim, can be read only as an attempt

to distract from facts that have now led two grand juries to indict him. The Court should once again

reject Smollett’s attempt to “muddy the waters.” (Dkt. 25, Oct. 22, 2019, Memo Op. & Order re

Def. Mot. to Dismiss [“Oct. 22 Op.”] at 17.)

                                        BACKGROUND

       The facts of this case are well-known. In January 2019, Jussie Smollett, an actor on the

popular television show “Empire,” reported to CPD that he was the victim of a heinous racist and

homophobic physical attack at the hands of two unknown white-skinned men. (Compl. ¶¶ 2, 38,

45.) In response to Smollett’s report, CPD conducted a thorough investigation using interviews,

surveillance videos, in-car taxi camera videos, rideshare records, bank records, and a store receipt.

(Id. ¶¶ 48-49.) CPD’s investigation identified the “attackers” as Abimbola and Olabinjo

Osundairo, two acquaintances of Smollett. (Id. 48-50.) Interviews, financial records, and other

evidence revealed that contrary to Smollett’s statements, Smollett himself had orchestrated his

own attack by paying the Osundairo brothers to stage the attack. (Id.) Smollett was indicted in

February 2019, but two weeks later, the State’s Attorney’s Office dismissed the criminal charges

against Smollett nolle prosequi in exchange for Smollett’s agreement to perform community

service and forfeit his $10,000 bond. (Dkt. 33, Smollett’s Countercl. [“Countercl.”] ¶¶ 111, 113.)




                                                 2
    Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 3 of 15 PageID #:737




       In April 2019, the City contacted Smollett’s former counsel to recover the costs the City

incurred investigating Smollett’s false statements. Smollett’s counsel responded by threatening to

depose former Mayor Rahm Emanuel and Eddie Johnson and by claiming the City was maliciously

harassing Smollett, relying on “defamatory statements,” and violating the Constitution. (See Ex.

B, Letter from Mark Geragos to Ed Siskel (Apr. 4, 2019).)1 The City then filed this suit against

Smollett, alleging that he violated City ordinances by knowingly making false statements to CPD

and causing the City to incur substantial costs. (See Compl.)

       The Court denied Smollett’s motion to dismiss in October 2019, holding that the City

alleged the details of Smollett’s false statements with sufficient particularity, and that CPD’s costs

were a foreseeable consequence of Smollett’s false reports. (Oct. 22 Op.) In so doing, the Court

rejected Smollett’s attempts to “muddy the waters” by making irrelevant arguments about Rahm

Emanuel’s statements to the media and the City’s motivation for bringing this suit. (Id. at 17.)

       In November 2019, Smollett filed counterclaims against the City and individual CPD

officers including Superintendent Johnson, alleging they maliciously prosecuted him. (Countercl.)

Meanwhile, the Circuit Court of Cook County appointed a Special Prosecutor to reconsider the

criminal case against Smollett. In February 2020, after a six-month investigation, a grand jury

convened by the Special Prosecutor again indicted Smollett, charging him with four counts of

disorderly conduct for filing a false police report. (Dkt. 86, Apr. 22, 2020, Memo Op. & Order re

Pl. Mot. to Dismiss at 11.) Then, in April, the Court dismissed Smollett’s counterclaims, finding

that (1) Smollett’s criminal proceeding had not terminated in his favor, (2) CPD had “ample

probable cause” to initiate proceedings against Smollett, and (3) CPD did not act with malice


1
 This letter is publicly available. See Megan Crepeau, Empire Actor Jussie Smollett’s Lawyer Refuses
Chicago’s Demand of $130K, Says Actor Will Not Be Intimidated,” CHI. TRIB., Apr. 5, 2019, available
at https://www.chicagotribune.com/politics/ct-met-jussie-smollett-responds-to-city-lawsuit-threat-
20190404-story.html

                                                  3
   Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 4 of 15 PageID #:738




because its motive “was bringing Smollett to justice for a crime it had probable cause to think he

committed.” (Id. at 10-13.)

       While the parties litigated the motions to dismiss, they also engaged in discovery. In

November 2019, the City served discovery on Smollett. Although Smollett responded with

objections in December 2019, he did not produce any documents until April 2020, and he still has

produced only about 700 pages, largely emails from his own computer. He has produced only a

handful of messages from his multiple phones.

       Smollett served discovery on the City in January 2020. Smollett also served subpoenas on

the Office of the Inspector General (“OIG”) and Joanna Klonsky, a communications consultant to

the Mayor. The City told Smollett’s counsel that OIG is a City office and Klonsky was working

for the City, so any requests for information should have been made as requests for production to

the City under Rule 34, not as third-party subpoenas under Rule 45. (Dkt. 57, Mot. to Quash at 3.)

Smollett’s counsel refused to withdraw the subpoenas and re-issue them as requests, so the City

was forced to file a motion to quash. (Id.) The Court granted the City’s motion in part, directing

the City to respond to the subpoenas as document requests and confer with Smollett’s counsel

regarding any objections. (Dkt. 75, Feb. 19, 2020, Order re Mot. to Quash.)

       The parties have conferred several times. The City has agreed to produce documents

responsive to nearly all of Smollett’s requests, including many documents of dubious relevance.

The City started producing documents in March 2020 and has produced over 11,000 pages of

responsive documents. The City has continued producing additional documents in recent weeks.

       Even though the Court dismissed Smollett’s counterclaims against Superintendent

Johnson, and even though Smollett has produced only a few hundred pages of discovery, Smollett

seeks to compel the production of documents relating to Johnson’s termination. The City



                                                4
     Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 5 of 15 PageID #:739




terminated Johnson’s employment in December 2019 based on his conduct and statements in

connection with being found asleep in his car in October 2019. Specifically, Smollett moves to

compel production of the following:

        Documents and communications from Joanna Klonsky, a communications consultant
         retained by the Mayor in late 2019 in connection with Johnson’s termination
        Documents related to the OIG’s investigation of Johnson in late 2019
        “Any and all Documents relating to or supporting [Mayor Lightfoot’s] statement from
         December 2, 2019, that Eddie Johnson “engaged in a series of ethical lapses that are
         intolerable” and was “intentionally dishonest.”

                                           ARGUMENT

         “Parties may obtain discovery” if it “is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “The party requesting discovery

bears the initial burden of establishing its relevancy.” Eternity Mart, Inc. v. Nature’s Sources, LLC,

No. 19-CV-02436, 2019 WL 6052366, at *2 (N.D. Ill. Nov. 15, 2019) (citing Rennie v. Dalton, 3

F.3d 1100, 1110 (7th Cir. 1993)). “[D]iscovery is not a means for a party to test every conceivable

theory of a claim or defense without any limitation.” Id.

I.       Eddie Johnson’s Termination Is Irrelevant.

         The City’s case against Smollett is simple. The complaint alleges that Smollett made false

statements to CPD and caused the City to incur investigation costs. Information related to Eddie

Johnson’s termination 8 months after the City filed this lawsuit and 11 months after Smollett’s

attack simply has no relevance to this case. Smollett nevertheless attempts to manufacture

relevance by arguing that Johnson’s termination has some bearing on the “integrity of the

investigation” into Smollett’s staged attack and will help him show the City’s claims are false.

(Smollett’s Mot. at 3, 8.) This argument lacks merit.

         Johnson is never mentioned in the City’s complaint and was not one of the nearly 50

officers the City identified in its initial disclosures. For good reason: as with any of the thousands

                                                  5
    Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 6 of 15 PageID #:740




of investigations that took place while he was Superintendent of the nearly 14,000 member CPD,

Johnson was not involved in the day-to-day decision making or actual investigating of Smollett’s

claims. (Ex. A, Decl. of Michael Theis ¶ 5.) He did not conduct interviews or identify witnesses;

he did not gather video or physical evidence; he did not draft or serve subpoenas; he did not allocate

or record overtime hours; he did not direct the actions of the officers who led the investigation;

and he did not testify in front of the grand jury. (Id. ¶¶ 6-8.) Any knowledge he had was at most

second or third hand. See Tierra Blanca Ranch High Country Youth Program v. Gonzales, 329

F.R.D. 694, 698-99 (D.N.M. 2019) (denying discovery request of Governor because she had only

“second-hand knowledge” of issues related to lawsuit).

       Johnson’s lack of involvement should not surprise Smollett. The City has already produced

the complete Smollett investigative file. In the thousands of pages detailing every step of the

thorough investigation, Johnson’s name is never mentioned. If Smollett wants to examine the

“integrity of the investigation and the credibility of those involved,” he will be more than able to

do so. (Smollett’s Mot. at 3, 8.) He can review the investigative file, interview records, and

evidence (all of which has been produced); identify officers who were actually involved; review

those officers’ complaint histories and personnel records (which the City has also produced); and

perhaps take their testimony. But information related to Johnson’s termination could not shed light

on the integrity of the Smollett investigation because Johnson had no substantive role in the case.

       The timing and context of Johnson’s termination confirm the irrelevance of the requested

information. First, Johnson was terminated nearly a year after Smollett staged his attack and 8

months after the City filed suit. See Stormo v. City of Sioux Falls, No. 4:12-CV-04057-KES, 2016

WL 697116, at *9 (D.S.D. Feb. 19, 2016) (denying discovery into Mayor’s actions “taken after




                                                  6
    Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 7 of 15 PageID #:741




[the] lawsuit [wa]s filed” against City because discovery would not yield admissible evidence and

would not show Mayor had “personal knowledge of matter at hand”).

       Second, not only did Johnson’s termination lack any connection to the Smollett case, it was

not even related to his oversight of criminal investigations like Smollett’s. The City’s termination

of Johnson’s employment arose out of his conduct and statements in connection with being found

asleep in his car in October 2019. This behavior has no bearing on his oversight of criminal

investigations; it has no bearing on Smollett’s criminal investigation with which Johnson was not

even substantively involved; and it certainly has no legitimate relevance to the City’s claims in

this case or any possible defenses Smollett might have. See Wofford v. Celani, No. 11 C 3543,

2012 WL 2847549, at *4 (N.D. Ill. July 11, 2012) (denying motion to compel because movant was

seeking irrelevant information regarding complaints about opposing party that were temporally

separate and factually distinct from events at issue in suit and thus could not lead to admissible

evidence); Bonner v. O’Toole, No. 12 C 981, 2012 WL 6591720, at *3 (N.D. Ill. Dec. 18, 2012)

(denying discovery into factually different warrants executed by non-party officers because

movant could not explain “how such discovery is relevant to the claims alleged in this lawsuit”).

       Third, Smollett’s discovery requests are particularly inappropriate in this case because they

are directed against a non-party (Smollett’s malicious prosecution claim naming Johnson was

dismissed) with no first-hand knowledge of the Smollett investigation. Indeed, every case cited by

Smollett involved discovery requests directed at a named party. Even in those cases, courts will

allow the discovery only where the officer was heavily involved in the events at issue, unlike the

situation here. Compare Ashford v. City of Milwaukee, 304 F.R.D. 547 (E.D. Wis. 2015) (denying

motion to compel Monell defendants to produce police chief’s disciplinary files for lack of

relevance to illegal strip search claim) with Beach v. City of Olathe, No. CIV.A. 99-2210-GTV,



                                                 7
    Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 8 of 15 PageID #:742




2000 WL 960808, at *3 (D. Kan. July 6, 2000) (granting motion to compel police chief’s personnel

file because he was specifically alleged to be “driving force” behind retaliatory action at issue).

        Smollett’s theory of relevance would have far-reaching consequences. If Smollett were

right, Johnson’s credibility (and termination) would be at issue in any of the hundreds of criminal

and civil cases relating in any way to investigations that took place when Johnson was

Superintendent. That cannot be the law. This case is about whether Smollett made false statements

in January 2019, not whether Johnson was untruthful about his personal behavior in October 2019.

        A. Johnson’s Statements To The Media Do Not Make His Termination Relevant.

        Smollett suggests that this discovery is relevant because Johnson made statements to the

media about the Smollett investigation. (Smollett’s Mot. at 2-3.) But this case is not about the

content of statements to the media. This case is about whether Smollett faked a hate crime against

himself and wrongly induced the CPD to expend time, money, and resources to investigate that

false claim. The evidence of that claim (the investigative files) has already been produced, and

witnesses to the investigation may be deposed. High-level media statements are wholly irrelevant.2

        Even if the content and accuracy of certain media statements had some relevance (which

they do not), Johnson’s statements about the actions that led to his termination have no relevance

to whether his statements to the media about Smollett were accurate. Otherwise, every witness

would be subject to endless inquiries and discovery alleging that unrelated statements were false.

See Windsor Shirt Co. v. New Jersey Nat. Bank, 793 F. Supp. 589, 615 n. 37 (E.D. Pa.

1992), aff’d, 989 F.2d 490 (3d Cir. 1993) (party cannot “argue that the fact that a witness

has lied in a statement unrelated to testimony makes it more probable that the witness has lied

about any fact offered in testimony” because under the Rules of Evidence, “the evidence of


2
  Nor do Johnson’s media statements show that Johnson was substantively involved in the Smollett
investigation. They reflect only that he was keeping the media apprised of ongoing investigations.

                                                    8
    Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 9 of 15 PageID #:743




credibility must be connected to some specific fact testified to by the witness”). Even if Johnson’s

termination-related statements were somehow relevant to Johnson’s media statements, the latter

have no relevance to what matters here: the accuracy of Smollett’s statements to CPD.

        B. Smollett’s Claim That He Will Call Johnson As A Witness Does Not Make
           Johnson’s Termination Relevant.

        Smollett further attempts to make Johnson’s termination relevant by suggesting that he will

call Johnson as a witness at trial and needs this information to impeach Johnson’s credibility.

(Smollett’s Mot. at 1, 3.) This argument fails for several reasons.

        First, Smollett cannot call Eddie Johnson as a witness. Under the apex doctrine, high-

ranking current and former officials “should not be required to appear for depositions or testify at

trial absent extraordinary circumstances.” 3 Buono v. City of Newark, 249 F.R.D. 469 (D.N.J. 2008)

(relying on United States v. Morgan, 313 U.S. 409, 422 (1941)); see Moyle v. Liberty Mut. Ret.

Ben. Plan, No. 10CV2179-DMS MDD, 2012 WL 5373421, at *3 (S.D. Cal. Oct. 30, 2012)

(“Former executives [ ] are within the scope of the apex doctrine.”). Judges in this district apply

the apex doctrine to bar testimony from high-ranking officials “when any of four circumstances

exist: (1) the official has ‘no unique personal knowledge of the matter in dispute’; (2) the

information can be garnered from other witnesses or (3) other discovery methods; and (4) sitting

for the deposition would impose a hardship in light of the officer’s duties.” Little v. JB Pritzker for

Governor, No. 18 C 6954, 2020 WL 868528, at *1 (N.D. Ill. Feb. 21, 2020) (emphasis added).

        Several apex doctrine factors weigh strongly in favor of prohibiting Johnson’s testimony.

As discussed above, Johnson was not intimately involved in the Smollett investigation and



3
  While the apex doctrine is typically used to prevent depositions, courts also apply the doctrine to prevent
trial testimony. See, e.g., Rookaird v. Bnsf Ry. Co., No. C14-176RSL, 2016 WL 1258388, at *5 (W.D.
Wash. Mar. 31, 2016) (barring apex witness from being called to testify at trial).


                                                     9
   Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 10 of 15 PageID #:744




received any information from other officers. Johnson thus has no unique personal or first-hand

knowledge of the matter in dispute. Any information that Johnson does possess can easily be

garnered from other witnesses who were actually involved in the investigation and through other

discovery (such as the 3,910 page investigative file the City has already produced as CITY 001251

- 005160). When faced with similar facts, courts regularly bar the depositions of high-ranking

officials, including police department heads. See, e.g., id. at *2–3 (refusing to allow deposition of

governor where he “had no direct role” in issues involved in complaint, he had no “unique personal

knowledge” of events at issue, defendant produced other relevant documents, and relevant

evidence was obtainable through other witnesses); Bless v. Cook Cnty. Sheriff’s Office, No. 13 C

4271, 2017 WL 1344522, at *4 (N.D. Ill. Apr. 12, 2017) (rejecting deposition of sheriff because

plaintiff failed to give “sufficient reason to believe that [his testimony] would create or lead to

unique, admissible evidence”).

       Second, even aside from the apex doctrine, Smollett still cannot call Johnson as a witness.

Again, any information he has about the investigation is second-hand and better explained by the

officers actually involved in the investigation. Given these facts, Smollett’s sole purpose in calling

Johnson as a witness would be to impeach him with his termination and try to paint CPD generally

in a bad light. The Seventh Circuit does not allow this tactic: “a party may not call a witness for

the sole purpose of impeaching him.” United States v. Kielar, 791 F.3d 733, 745 (7th Cir. 2015)

(upholding trial court’s decision not to allow witness to testify) (citation omitted).

       Smollett’s efforts to distract from the basic facts at issue are part of a troubling pattern.

Smollett’s lawyers initially tried to deter the City from suing by threatening to depose Johnson and

former Mayor Rahm Emanuel and by implying that the City was making defamatory claims. When

that failed, Smollett filed a motion to dismiss in which he tried to “muddy the waters,” as the Court



                                                  10
      Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 11 of 15 PageID #:745




put it, by making irrelevant arguments about Emanuel’s and Johnson’s statements in the media.

Smollett also brought unsuccessful counterclaims for malicious prosecution even though he was

being investigated by a Special Prosecutor. Now that he has lost both motions and been indicted,

Smollett is attempting to further distract from the issues and burden the City by seeking irrelevant

discovery. The Court should not reward Smollett’s conduct by allowing him to pursue this

inappropriate discovery or unnecessarily force Johnson to testify.

II.      The City’s Objections Are Proper And Do Not Narrow The Scope Of Discovery.

         Smollett lastly argues that his motion to compel should be granted because the City’s

objections are generalized, the City has the requested documents in its possession, and it has

produced other documents related to Johnson. These arguments are meritless.

         Far from being generalized, the City’s objections are specific to Smollett’s request, and

they are valid. The City “specifically object[ed]” to Smollett’s request “on the grounds that it seeks

information wholly irrelevant to the claims alleged” because the information is related to “Johnson

falling asleep in his car several months after Smollett’s attack.” (City’s Resp. at 12.) An objection

that specifically invokes the relevant facts is by definition not boilerplate. And it is in this context

that the City made its other objections to burden and proportionality. While the City does have

custody over the requested documents, there is still a burden associated with searching for and

collecting documents relating to Johnson’s termination. Burden is always undue when the

information sought is so far afield. Weighing this undue burden against the total lack of relevance

the requested information has to the issues in this case and the correspondingly minimal benefit

served by producing this information further supports the City’s position. See Eternity Mart, 2019

WL 6052366, at *3 (“Relevancy and proportionality are limits placed on discovery in order to




                                                  11
   Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 12 of 15 PageID #:746




ensure that when a party seeks information, there is some basis to believe it will bear fruit and lead

to admissible evidence at a trial.”).

        Although the City’s primary objection is relevance, its Rule 404(b) objection is also proper.

Evidence about the actions that led to Johnson’s termination is inadmissible to prove Johnson’s

“character” or to show that Johnson “acted in accordance with the character” in the Smollett

investigation. Fed. R. Evid. 404(b)(1). In support of his contrary view, Smollett cites Lepianka v.

Village of Franklin Park, No. 03 C 2991, 2004 WL 626830 (N.D. Ill. Mar. 26, 2004), and DeLeon-

Reyes v. Guevara, No. 1:18-CV-01028, 2020 WL 1429521 (N.D. Ill. Mar. 18, 2020). (Smollett’s

Mot. 12.) But those cases are inapplicable here.

        In Lepianka, the defendant officer was accused of excessive force. The court allowed

discovery into his disciplinary records because they might show similar “bad acts” that could be

used to prove motive, intent, or modus operandi under Rule 404(b)(2). 2004 WL 626830 at *1.

Similarly, in DeLeon Reyes, the defendant officer was accused of coercing confessions and

falsifying evidence. The court allowed limited discovery into “sufficiently similar” acts of

misconduct that could it make it more likely the defendant had the intent to extract false

confessions and fabricate police reports. 2020 WL 1429521, at *4. Regarding proportionality, the

court allowed ten depositions (rather than the requested 250) because the case involved

“allegations about murder, kidnapping, police brutality,” implicating the “legitimacy of the

criminal justice system.” Id. at *5.

        Here, unlike Lepianka and DeLeon Reyes, Johnson is not a named party. Moreover,

Johnson was not even substantively involved in the Smollett investigation, Smollett’s false

statements do not implicate the legitimacy of the criminal justice system as a whole, and critically,

the information sought about Johnson’s termination is totally different from the “misconduct”



                                                   12
   Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 13 of 15 PageID #:747




Smollett suggests he wants to prove. Smollett vaguely suggests that this discovery “may be

relevant to establish one of [404(b)’s] permissible uses.” But as he makes clear throughout his

motion, Smollett intends to use information about Johnson’s dishonesty in connection with his

termination not to show motive or intent, but to show that Johnson was also dishonest in relation

to the Smollett investigation. (Id. at 9.) This is classic propensity evidence, which is inadmissible

under Rule 404(b). See United States v. Gomez, 763 F.3d 845, 854 (7th Cir. 2014) (for Rule 404(b)

evidence to be admissible, it must “bear a singular strong resemblance to the pattern of the offense

charged . . . [s]ometimes the prior bad act may be too dissimilar to be relevant to show a distinctive

pattern, leaving only the forbidden propensity inference”). Johnson lying about his personal

behavior is completely unrelated to his honesty overseeing criminal investigations.

       Smollett’s suggestion that the Court should force the City to produce irrelevant information

related to Johnson’s termination because the City produced Johnson’s training records in response

to a different request is particularly offensive. The City made valid objections to the request for

Johnson’s training records as well as several of Smollett’s other requests, including an objection

based on the City’s then-pending motion to dismiss Smollett’s counterclaims. Despite these

objections, the City agreed to produce as many responsive documents as possible in an attempt to

compromise with Smollett and avoid unnecessary litigation. The City should not be penalized for

its attempts at compromise—which have resulted in the City producing over 11,000 pages of

documents so far—especially when Smollett himself has produced only a few hundred pages of

emails and still has not produced documents responsive to the majority of the City’s requests.

       Finally, Smollett’s suggestion that he needs to review the information related to Johnson’s

termination to determine whether relevant information is included therein is also unconvincing.

As evidenced by the many news articles he cites, Smollett is well aware of the key facts relating



                                                 13
   Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 14 of 15 PageID #:748




to Johnson’s termination. He knows Johnson was terminated after being untruthful about the

events leading up to being found asleep in his car. This information is not relevant to Smollett’s

case. The underlying documents related to Johnson’s termination and the City’s messaging about

it are thus also irrelevant. See Jones v. Union Pac. R.R. Co., No. 12 C 771, 2014 WL 1715450, at

*2 (N.D. Ill. May 1, 2014) (holding that plaintiff had “nothing but speculation to support her theory

that the additional evidence she seeks might reveal some sort of” relevant evidence).

       The case that Smollett cites for this argument, Andersen v. City of Chicago, No. 16 C 1963,

2019 WL 423144 (N.D. Ill. Feb. 4, 2019), is completely inapposite. Andersen was an alleged

wrongful conviction case where the defendant officers sought the plaintiff’s criminal history

records. Id. at *1. Unlike Andersen, Johnson is not a party, and Smollett is not seeking criminal

history records. More importantly, in Andersen, the plaintiff’s criminal history was relevant to the

key issue in the case—whether he was wrongly convicted. Here, by contrast, Johnson’s

termination has no bearing on the key issue—whether Smollett made false statements. Id.

                                         CONCLUSION

       For the foregoing reasons, the Court should deny Smollett’s motion to compel.

Dated: May 26, 2020                           Respectfully submitted,

                                              By:     /s/ Elie T. Zenner
                                                      Renai S. Rodney
                                                      Jennifer K. Bagby
                                                      Elie T. Zenner
                                                      City of Chicago Department of Law
                                                      121 North LaSalle Street, Room 600
                                                      Chicago, IL 60602
                                                      312-744-3992
                                                      renai.rodney@cityofchicago.org
                                                      jennifer.bagby@cityofchicago.org
                                                      elie.zenner@cityofchicago.org

                                                      Attorneys for Plaintiff City of Chicago



                                                 14
   Case: 1:19-cv-04547 Document #: 98 Filed: 05/26/20 Page 15 of 15 PageID #:749




                                 CERTIFICATE OF SERVICE

       I certify that on May 26, 2020, I electronically filed the foregoing with the Clerk of the

United States District Court for the Northern District of Illinois using the Court’s CM/ECF system,

which will automatically send notification of this filing to all counsel of record.

                                                      /s/ Elie T. Zenner




                                                 15
